Case 1:20-cv-00651-JPH-DLP Document 21 Filed 02/24/21 Page 1 of 2 PageID #: 58




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

THOMAS PHILLIP BELL,                        )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:20-cv-00651-JPH-DLP
                                            )
INDIANAPOLIS INDIANA POLICE,                )
                                            )
                         Defendant.         )

                                      ORDER

      Plaintiff, Thomas Bell, brought this action on February 27, 2020, alleging

that someone "illegally manipulate[d] the stop light[s]," causing him to hit

another driver who pulled in front of him. Dkt. 1; dkt. 5. On May 1, 2020, the

Court dismissed this case with prejudice for failure to state a plausible claim.

Dkt. 12; dkt. 13.

      On February 22, 2021, Mr. Bell filed a "complaint" again alleging that he

"was picked on with the traffic lights" and "had no choice but to run into a

man['s] truck." Dkt. [20]. The Court construes the filing as a motion to reopen

this case under Federal Rule of Civil Procedure 60(b). See Arwa Chiropractic,

P.C. v. Med-Care Diabetic & Med. Supp., Inc., 961 F.3d 942, 948 (7th Cir. 2020)

("Relief from a final judgment [under Rule 60(b)] is available because of

mistake, inadvertence, excusable neglect, newly discovered evidence, fraud, the

judgment is void or has been satisfied, or any other reason that justifies

relief."). That motion is DENIED because it does not identify any error in the

judgment or argue that relief is warranted under that rule. See Kennedy v.

                                        1
Case 1:20-cv-00651-JPH-DLP Document 21 Filed 02/24/21 Page 2 of 2 PageID #: 59




Schneider Elec., 893 F.3d 414, 419 (7th Cir. 2018) ("Rule 60 relief is limited to

'extraordinary' situations where a judgment is the inadvertent product of

'special circumstances.'").

SO ORDERED.

Date: 2/24/2021




Distribution:

THOMAS PHILLIP BELL
4521 E. Washington Street
Apt. A2
Indianapolis, IN 46201




                                        2
